Citation Nr: 1700071	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include rotator cuff tendonitis and degenerative joint disease. 

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the claimed shoulder disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2013, October 2014, and January 2016, the Board remanded the issues on appeal for further development.  The claim has now returned to the Board for further adjudication. 

The Board notes that when the claim was last before the Board, there issue of entitlement to service connection for a right shoulder disability was also on appeal.  By a rating decision dated in April 2016, the RO granted entitlement to service connection for right shoulder impingement with degenerative joint disease.  Since the information of record indicates that the Veteran has not yet filed a Notice of Disagreement (NOD) contesting either the effective dates or the levels of compensation assigned following the grant of service connection, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for a left shoulder disorder, to include rotator cuff tendonitis and degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's cervical spine disorder, to include degenerative joint disease, is related to or resulted from his military service or any service-connected disabilities.


CONCLUSION OF LAW

The requirements for establishing service connection for a cervical spine disorder, to include arthritis, and to include as secondary to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by a letter in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, his friends, and his family.  

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claims included providing the Veteran with VA examinations and addendum opinions concerning his claims of entitlement to service connection for a cervical spine disorder.  The Veteran was afforded an examination concerning his appeal of entitlement to service connection in December 2012, addendum opinions were provided in January 2013 and December 2014, and he was afforded a new examination in April 2016.  Additionally, outstanding VA treatment records were obtained and associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of entitlement to service connection for a cervical spine disorder.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a secondary basis for a disability requires evidence sufficient to show that a current disability was either proximately caused by or was proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran seeks entitlement to service connection for a cervical spine disorder, to include as secondary to his shoulder disabilities.  He has contended throughout his appeal that his cervical spine disability is related to service, to include the strenuous activities he performed therein.  In his August 2007 claim, the Veteran reported constant neck pain associated with his shoulder pain.   

The Veteran's service medical records are negative for an injury or treatment for the cervical spine.  

A January 2008 buddy statement from P.T. indicated that the Veteran had complained of his neck hurting.  

A VA examination was provided in January 2010.  The Veteran reported that his neck pain began at the same time as his bilateral shoulder problems and the course since onset was noted to be progressively worse.  The examiner noted a history of cervical spine pain.  The Veteran reported that he had pain in his neck when he stayed in the same position for too long; he reported that the pain was moderate, constant, dull, and aching.  The treatments were tramadol and cyclobenzaprine.  The examiner noted that there was no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  An X-ray of the cervical spine was also done.  The examiner noted that the cervical vertebral by height and alignment were maintained.  The intervertebral disc heights were also maintained with very slight spurring seen at C5-C6.  There was no significant foraminal stenosis.  The January 2010 examiner did not provide an etiology opinion.  

The Veteran submitted a statement in January 2011 indicating that he believed his neck condition stemmed from his twenty years of active duty service.  

The Board remanded the claims in December 2012 to provide the Veteran with a VA examination regarding his cervical spine disorder.  An examination was provided in January 2013.  The examiner noted that the Veteran worked as a heavy equipment driver during his first nine years of service and as an engineer during his last nine years.  The Veteran also reported that he played football during service.  He stated that he recalled having a sports injury in the year of 1986, during which he stated that he injured the cervical spine.  The Veteran reported that he was not seen at sick call because he was afraid he would not be allowed to play football.  The Veteran stated that he was bothered and had pain in the right shoulder and the cervical spine while in service.  He reported being treated with cortisone injections in his right shoulder and a right shoulder surgery.

On examination, the Veteran had tightness and pain to the neck and difficulty with sitting for long periods.  The Veteran had difficulty driving.  He had range of motion limited to 40 degrees at forward flexion, extension, right lateral flexion, and left lateral flexion.  He had right lateral rotation and left lateral rotation to 65 degrees.  There was no additional limitation of motion on repetitive motion.  There was functional loss insofar as the Veteran had pain on movement.  He had full strength in all extremities and normal reflexes.  His sensory examination was normal and there was no radiculopathy.  There was no evidence of intervertebral disc syndrome.  X-rays showed mild disc space narrowing at C5-C6 and C6-C7.  There was mild marginal spurring was present at those levels.  There was also mild hypertrophy of the facet joint.  There was no acute fracture or subluxation seen.  The posterior spinal alignments were well aligned.  

The January 2013 VA examiner opined that cervical spine condition was less likely than not incurred in or caused by the claimed in-service event.  The rationale was that the Veteran's service treatment records had no documentation of an injury or treatment for the cervical spine.  The Veteran's degenerative joint disease of the cervical spine was mild which gave an indication of a fairly new developed condition.  She then stated that the Veteran was in service between 1979 and 1999, "which is over thirty years ago" and that there is no likely relationship between the Veteran's condition of the cervical spine and service.

In the October 2014 remand, the Board directed that for the January 2013 VA examiner to provide an addendum opinion of the nature and etiology of the Veteran's neck disorder.  The January 2013 VA examiner provided an addendum opinion in December 2014.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event or illness.  The VA examiner stated that there is no documentation of an injury or treatment for a cervical condition while in service.  With regard to the currently diagnosed degenerative joint disease of the cervical spine, the examiner found that the condition is "mild" which indicates that it is a fairly new developed condition.  With regard to whether pain medication masked the cervical spine symptoms, the examiner found that it was "very likely possible but that is not absolute."  By way of rationale, the examiner stated that, even if the pain medication masked the claimed condition, there would be evidence of pain after the medication wears off and it would not have the potency to mask symptoms for 15-16 years.  Finally, with regards to the Veteran's lay statements of strenuous activities while in service, the examiner noted that increased activities can impact the musculoskeletal systems.  But, she noted that the examination was based on evidence, clinical data, presentation, and not speculation.  The examiner reiterated that there was no clinical evidence of a cervical spine condition in service and the first evidence of a complaint was presented 15 to 16 years after service.  The examiner opined that if further evaluation is needed, then a referral to an orthopedic specialist is appropriate as the medical evidence does not support the present of arthritis following one year of separation from service between June 1999 and June 2000.

The Veteran submitted a statement in December 2014 indicating that his neck bothered him for a long time.   

An additional examination and addendum opinion were requested by the January 2016 Board remand.  Regarding the claimed cervical spine disorder, the examiner noted that the cervical degenerative joint disease was mild, which gave an indication that it was fairly newly developed.  An examination was conducted regarding the Veteran's cervical spine claim in April 2016.  The examiner reviewed the VBMS file, VA treatment records, and private treatment records.  The examiner noted the diagnosis of degenerative arthritis of the spine.  The Veteran reported that he was deployed on several occasions and that he was injured once playing football.  He reported that he hyperextended his neck at that time but did not go to sick call.  He indicated that he had trainers with him and was given Motrin and the neck injury was fine after the initial accident.  He then said that it was not until 1994 or 1995 that his neck started bothering him again.  He reported that he had shooting pains.  He reported that the pain continued throughout that time.  The Veteran stated that he continued to engage in physical exercise and sports to keep his weight down.  Then, in 2000, he stated that he could not endure the pain and went to see a doctor at Peterson Air Force Base.  He underwent X-rays, MRIs, and steroid injections to his bilateral shoulders.  He stated that this provided relief to the left shoulder but not the right.  He reported that he received additional steroid injections to his left shoulder in 2004.  He indicated that he has continued to have neck pain.  He indicated that he experienced stiffness, numbness, and tingling.  

The Veteran's range of motion testing was normal.  There was no additional loss of range of motion after repetitive use testing.  The Veteran's examination was not conducted during a flare-up.  The Veteran did not have any localized tenderness, guarding, or muscle spasm of the cervical spine.  The Veteran's muscle strength testing revealed full strength in all extremities.  The reflex examination was normal in all extremities.  The sensory examination was also normal.  There was no radiculopathy and no ankylosis.  There were no other neurologic abnormalities and there was no intervertebral disc syndrome.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  

The examiner provided an opinion that it is less likely than not that the Veteran's cervical degenerative joint disease incurred in or was caused during service.  The examiner indicated that there was no medical evidence to suggest the Veteran suffered any neck injuries or complained of neck problems during military service.  The examiner also noted that the Veteran was diagnosed with mild cervical degenerative joint disease in January 2010 and February 2012, which was almost 11-12 years post discharge.  There was no medical evidence to suggest the Veteran's right shoulder degenerative joint disease or left shoulder osteoarthritis caused the Veteran's cervical degenerative joint disease.  The examiner noted that there is no medical correlation between the mild degenerative joint disease and bilateral shoulders.  Thus, the examiner also opined that it is less likely than not that the Veteran's cervical degenerative joint disease was aggravated by his bilateral shoulder conditions.

Analysis

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed degenerative joint disease of the cervical spine is related to his military service or to his shoulder disabilities.  The Board notes that the Veteran is not in receipt of service-connection for a left shoulder disability, but the examiners have provided opinions throughout the appeal that the Veteran's cervical spine disability is not related to either shoulder disability.     

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners are clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales in determining that the Veteran's current degenerative joint disease of the cervical spine was less likely as not caused or aggravated by his period of active service or his bilateral shoulder disabilities.  

The examiners' opinions, taken together, provide a sound rationale that explains how the Veteran's cervical spine condition is unrelated to the Veteran's shoulder conditions or to the Veteran's period of service, to include the injury he suffered therein.  

The January 2013 examiner provided an opinion that the Veteran's cervical spine condition was less likely than not incurred in or caused by the claimed in-service eve because the Veteran's service treatment records had no documentation of an injury or treatment for the cervical spine.  The examiner also pointed out that the Veteran's cervical spine degenerative joint disease was mild, which indicated that it was a fairly new condition.  The December 2014 examiner also opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event or illness.  The examiner provided the rationale that the condition was mild, which indicated it was a newly developed condition.  The examiner also noted that, if the Veteran's other medications had masked the cervical spine symptoms, there would have been evidence of the pain after the medication wore off and that the medication could not have masked the symptoms for 15 or 16 years.  The examiner also noted the Veteran's statements regarding his strenuous activities in service, but that the examinations are based on clinical data and presentation.  In this case, the examiner found no evidence of a cervical spine condition in service, and the first complaint was 15 or 16 years after service.  Finally, the April 2016 examiner opined that there was no evidence to suggest that the Veteran's right shoulder degenerative joint disease or to the left shoulder osteoarthritis caused the cervical spine degenerative joint disease.  The examiner opined that there was no medical correlation between the mild degenerative joint disease and bilateral shoulders, and as such, he opined that it was less likely than not that the Veteran's cervical spine degenerative joint disease was aggravated by his bilateral shoulder conditions.  The examiner addressed all relevant inquiries and provided a rationale explaining the basis for each of his opinions.   

These opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports and opinions expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his low back condition is related to service or to his service-connected disabilities.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  The examiners' opinions provide a solid discussion of the Veteran's contentions, the objective medical history of his cervical spine disability, and thorough rationales that have sound reasoning and conclusions.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's cervical spine disability is related to his period of service or to his service-connected bilateral shoulder disabilities.  

The Board also acknowledges the Veteran's assertions that he has suffered from cervical spine pain in service and since service, and his assertions that his cervical spine disability is related to his period of service or to his service-connected bilateral hip disability.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, while the Veteran is competent to report his symptoms of pain, his contentions that his cervical spine pain began in service are not credible.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As noted, the Veteran's service treatment records do not show a cervical spine injury in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for many other injuries and complaints during service.  A survey of the service treatment records show that he sought treatment for finger pain and deformity, a left ankle sprain, a bruised tailbone, chest pain, swelling behind his left ear, sore throat, headaches, right hand pain, lumbar spine pain, a low back injury and pain to the coccyx, skin complaints, foot callouses, blisters, rashes, cellulitis, a dog bite wound, eye irritation, a shin abrasion, a right knee strain, left knee pain, and mental health treatment.  These records also included complaints of injuries incurred while playing football.  Thus, the Veteran's service treatment records are silent to any complaints of cervical spine pain, but the records show that he sought treatment for various ailments during his period of service, including from injuries incurred while playing football.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding his in-service injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Furthermore, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint disease, falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's in- assertions that his cervical spine disability is related to service or to his bilateral shoulder disabilities.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his degenerative joint disease of the cervical spine is related to his military service or to his service-connected bilateral hip disability requires medical expertise that the Veteran has not demonstrated because back pain and degenerative joint disease can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his cervical spine degenerative joint disease is related to his period of service or to his bilateral shoulder disabilities.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the cervical spine manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, the most probative evidence of record, including objective X-ray testing, shows that the Veteran's arthritis did not develop until 2010, many years after service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed cervical spine disorder manifested in service or that his degenerative joint disease manifested within a year following discharge from active duty.  While the Veteran asserts that his current degenerative joint disease is related to service or his bilateral shoulder disabilities, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current cervical spine disorder is not a result of his service and was not caused or aggravated by his bilateral shoulder disabilities.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's cervical spine disorder is related to his military service or to his bilateral shoulder disabilities.  Accordingly, service connection is not warranted for cervical spine degenerative joint disease on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease, is denied.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for left shoulder disability.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran seeks entitlement to service connection for a left shoulder disorder on the basis that his shoulder pain began as a result of service.  The Veteran contends that he performed extensive strenuous activities over many years in service, resulting in degenerative conditions in multiple joints for which he has already been service connected.  He further contends that these same strenuous activities over his two decades of service resulted in disabilities of left shoulders and cervical spine, and that he should thus also be service connected for disabilities of these joints.  The record does reflect that the Veteran performed strenuous activities in service including heavy weight lifting, football, and baseball over many years.  While service records do not reflect treatment for disorders of the shoulders or cervical spine, records from service and following service inform of degenerative conditions of multiple joints.

Records were obtained from an Air Force military facility where the Veteran received care beginning in 2000.  These reflect care for multiple joints including the shoulders. 

Upon treatment in January 2000 for the Veteran's knees, he was prescribed Motrin for the knees, presenting the possibility that medication for the knees masked symptoms of shoulder disability. 

Upon a July 2000 treatment the Veteran complained of increasing problems with his right shoulder.  He was noted to be a heavy weight lifter, and to have pain with overhead activities and with repetitive motion.  He was not taking medication for the shoulder, though he had ongoing treatment for his knees.  Mild impingement was found in the right shoulder.  Prescribed care included a trial of Motrin and physical therapy, and the need to modify his activity. 

In a May 2001 statement in support of claims for disabilities of his knees and ankles, the Veteran asserted that he had constant nagging pain in those joints for which he had been given exercises and for which he continued to take Motrin. 

Upon a November 2001 VA examination addressing the Veteran's ankles, it was noted that the Veteran played a lot of sports while in the Air Force, predominantly football and softball. 

Upon a treatment in September 2002 for complaint of bilateral shoulder pain, greater in the left than the right, it was noted that the Veteran had bone spurs in both shoulders as revealed by x-ray.  Upon examination impingement was present in both shoulders. 

 X-rays of the right shoulder in October 2002 revealed degenerative changes including a large spur off the posteroinferior aspect of the humeral head, and joint space narrowing of the glenohumeral joint.  Past X-rays of the right shoulder in July 2000 were reviewed, when multiple views were noted to show no significant bony or soft tissue abnormalities. 

Upon an October 2002 MRI of the right shoulder, the Veteran complained of impingement symptoms for the prior two years.  The MRI revealed glenohumeral joint degenerative disease, characterized as moderate to severe, with joint narrowing, periarticular spurring, cartilage irregularity and thinning, and degeneration and/or tear in the labrum.  There was also tendinosis and/or partial thickness tear in the distal infra- and supraspinatus tendon, as well as subacromial bursitis and moderate acromioclavicular joint degenerative joint disease.

The Veteran underwent surgery on the right shoulder in December 2002 consisting of arthroscopy and debridement with subacromial decompression.  The Veteran's history was noted of being a football player and weight lifter with increasing shoulder pain for a number of years.

The Veteran reported in his August 2007 claim that his shoulders had severe arthritis and that he could no longer work out.  He indicated that he had trouble sleeping at night because his shoulders caused his arms to go numb and he would wake up in pain.  

The Veteran submitted a statement in July 2009 in which he indicated that he was told in December 2001 that his shoulder had been damaged much earlier and that they were "full of arthritis from activities that occurred over the earlier years of his life."

A VA examination was provided in January 2010.  The examiner noted that the Veteran developed a right shoulder pain in 2000 and sought medical attention in 2001.  He reported that he did not recall any precipitating events or trauma.  He had surgery in 2001 on his right shoulder and he reported that he had a bone spur removed as well as a rotator cuff repair.  Since that time, he reported a constant ache in his shoulder.  With regard to his left shoulder, the Veteran reported that he began to have pain in 2002 without any known precipitating trauma or injury.  He reported that he thought it may have started when he began using his left shoulder to compensate for his right shoulder injury and pain.  The Veteran reported that the course since the injury's onset was progressively worse.  He reported the use of tramadol and cyclobenzaprine for the pain.  He indicated that he had a fair response to the treatment.  On examination, there was no deformity, giving way, or incoordination.  There was instability, pain, stiffness, weakness, and decreased speed of motion.  The examiner noted that the condition affected motion of the joint and that the Veteran exhibited symptoms of inflammation.  X-rays revealed no evidence of fracture or dislocation.  There were no focal osseous lesions and the examiner noted that the Veteran appeared to ride on previous resection of the distal clavicle.  

A shoulder examination was provided in January 2013.  The VA examiner opined that the shoulder condition was less likely than not incurred in or caused by the claimed in-service event.  The rationale was that the Veteran's service treatment records had no documentation of an injury or treatment for the shoulders.  The shoulder x-ray revealed widening of the AC joint and spurring and that was indicative of early formation of osteoarthritis.  The examiner then stated that the Veteran was in service between 1979 and 1999, "which is over thirty years ago" and that there was no likely relationship between the Veteran's conditions of the shoulder or the cervical spine and service.

The January 2013 VA examiner provided an addendum opinion in December 2014.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event or illness.  The VA examiner stated that there is no documentation of an injury or treatment for a shoulder condition while in service.  The examiner found that the shoulder x-ray showing widening of the AC joint and spurring is indicative of "early formation of osteoarthritis."  With regard to whether pain medication masked the shoulder symptoms, the examiner found that it was "very likely possible but that is not absolute."  By way of rationale, the examiner provided that even if the pain medication masked the claimed conditions, there would be evidence of pain after the medication wears off and it would not have the potency to mask symptoms for 15-16 years.  Finally, with regards to the Veteran's lay statements of strenuous activities while in service, the examiner noted that increased activities can impact the musculoskeletal systems.  However, she noted that examinations are based on evidence, clinical data, presentation, and not speculation.  The examiner found that there was no clinical evidence of a shoulder condition in service and the first evidence of a complaint is presented 15 to 16 years after service.  The examiner opined that if further evaluation was needed, then a referral to an orthopedic specialist is appropriate as the medical evidence does not support the present of arthritis following one year of separation from service between June 1999 and June 2000.

Another examination and opinion were provided in April 2016.  The examiner conducted a full shoulder examination, which included a review of the VBMS file, the VA treatment records, and the Veteran's private records.  The examiner opined that it is less likely than not that the Veteran's left shoulder osteoarthritis is related to military service.  The examiner noted that there were no complaints, evaluation or diagnoses of left shoulder conditions during service.  Per available medical records, the Veteran complained of left shoulder pain and was diagnosed with rotator cuff tendonitis in September 2002.  Early arthritis of the left shoulder was revealed in July 2012.

As noted, the Veteran has contended that his right shoulder condition may have been caused or aggravated his left shoulder condition because he began to compensate with his left shoulder after his right shoulder injury.  The Veteran's right shoulder disability has been deemed to be related to service and the Veteran is now service-connected for the right shoulder condition.  The Board notes that there is no opinion regarding whether the Veteran's left shoulder disability was caused or aggravated by the service-connected right shoulder disability.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether his current left shoulder condition is related to his right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, any outstanding and relevant VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

The RO/AMC should also obtain any outstanding VA treatment records, specifically those relating to left shoulder condition.  All efforts to obtain these records must be documented in the claims file.

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA examination regarding the nature and etiology of the Veteran's left shoulder disability.  The claims file must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was (I) caused by his service-connected right shoulder disability, or (II) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected right shoulder disability.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (b) the increased manifestations of the left shoulder disability that are proximately due to the service-connected right shoulder disability.  The Veteran claims that his left shoulder began to hurt after he injured his right shoulder or that his left shoulder disability is due to overcompensating for the right shoulder disability.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issue of entitlement to service connection for a left shoulder disability.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


